In an action, inter alia, for the dissolution of a partnership, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), entered April 29, 2004, which denied his motion to vacate an order and judgment (one paper) of the same court (Burrows, J.), entered October 11, 1994, which, among other things, granted the motion of the defendant Norman Stone to confirm the findings of a referee, and to vacate a judgment of the same court (Burrows, J), entered January 9, 1995, which was in favor of the defendant Norman Stone and against the plaintiff in the principal sum of $28,788.63.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion to vacate an order and judgment entered October 11, 1994, and a judgment entered January 9, 1995. In denying the motion, the Supreme Court properly relied upon the doctrine of law of the case (see Engel v Eichler, 300 AD2d 622, 623 [2002]; cf. Martin v City of Cohoes, 37 NY2d 162, 165 [1975]). We decline to address the issues raised by the plaintiff on this appeal. He commenced this action in 1978. Despite years of litigation, which included a cross appeal by the plaintiff to this Court that was resolved in 1985 (see Stone v Stone, 109 AD2d 834 [1985]), an appeal by the plaintiff to this Court that was resolved in 1996 (see Stone v Stone, 229 AD2d 388 [1996]), and a motion by the plaintiff in this Court to vacate the 1996 decision and order, which was denied in December 2001, the plaintiff failed until now to raise the issues he now advances, although he had a full and fair opportunity to do so. H. Miller, J.P., Cozier, Crane and Skelos, JJ., concur.